Exhibit 10.2

VOTING AGREEMENT

between

RESOURCE REAL ESTATE OPPORTUNITY REIT II, INC.

and

ALAN F. FELDMAN



--------------------------------------------------------------------------------

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”), dated as of September 8, 2020, is
between Alan F. Feldman (“Stockholder”) and Resource Real Estate Opportunity
REIT II, Inc., a Maryland corporation (“REIT II”). REIT II and the Stockholder
are each sometimes referred to herein individually as a “Party” and collectively
as the “Parties.”

W I T N E S S E T H

WHEREAS, concurrently with the execution of this Agreement, Resource Real Estate
Opportunity REIT, Inc., a Maryland corporation (“REIT I”), REIT II and
Revolution I Merger Sub, LLC, a Maryland limited liability company and wholly
owned subsidiary of REIT II (“Merger Sub”), are entering into an Agreement and
Plan of Merger (as the same may be amended from time to time, the “Merger
Agreement”), providing for, among other things, the merger (the “Merger”) of
REIT I with and into Merger Sub pursuant to the terms and conditions of the
Merger Agreement;

WHEREAS, in order to induce REIT II to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants,
and agreements as set forth in this Agreement with respect to the 4,404 shares
of convertible stock, $0.01 par value per share (“Convertible Stock”) of REIT I
Beneficially Owned by Stockholder (the “Original Shares” and, together with any
additional shares of REIT I Convertible Stock pursuant to Section 6 hereof, the
“Shares”); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
REIT II has required that Stockholder, and Stockholder has agreed to, execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth below and for
other good and valuable consideration, the receipt, sufficiency, and adequacy of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, do hereby agree as follows:

1. DEFINITIONS.

For purposes of this Agreement, capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement. When used in this Agreement, the following terms in all of their
tenses, cases, and correlative forms shall have the meanings assigned to them in
this Section 1.

“Action” shall have the meaning given in Section 2 of this Agreement.

 

1



--------------------------------------------------------------------------------

“Agreement” shall have the meaning given in the preamble to this Agreement.

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such rule
(in each case, irrespective of whether or not such rule is actually applicable
in such circumstance). For the avoidance of doubt, “Beneficially Own” and
“Beneficial Ownership” shall also include record ownership of securities.

“Beneficial Owner” shall mean the Person who Beneficially Owns the referenced
securities.

“Convertible Stock” shall have the meaning given in the preamble to this
Agreement.

“Expiration Time” shall have the meaning given in Section 7 of this Agreement.

“Merger” shall have the meaning given in the preamble to this Agreement.

“Merger Agreement” shall have the meaning given in the preamble to this
Agreement.

“Merger Sub” shall have the meaning given in the preamble to this Agreement.

“Original Shares” shall have the meaning given in the preamble to this
Agreement.

“Party” or “Parties” shall have the meaning given in the preamble to this
Agreement.

“REIT I” shall have the meaning given in the preamble to this Agreement.

“REIT II” shall have the meaning given in the preamble to this Agreement.

“Shares” shall have the meaning given in the preamble to this Agreement.

“Stockholder” shall have the meaning given in the preamble to this Agreement.

“Transfer” shall have the meaning given in Section 5 of this Agreement.

2. REPRESENTATIONS OF STOCKHOLDER.

Stockholder represents and warrants to REIT II that:

(a) Ownership of Shares. Stockholder: (i) is the Beneficial Owner of all of the
Original Shares free and clear of any proxy, voting restriction, adverse claim,
or other Liens, other than those created by this Agreement or under applicable
federal or state securities laws; and (ii) has the sole voting power over all of
the Original Shares. Except pursuant to this Agreement, there are no options,
warrants, or other rights, agreements, arrangements, or commitments of any
character to which Stockholder is a party relating to the pledge, disposition,
or voting of any of the Original Shares and there are no voting trusts or voting
agreements with respect to the Original Shares.

 

2



--------------------------------------------------------------------------------

(b) Power and Authority; Binding Agreement. Stockholder has full power,
authority and legal capacity to enter into, execute, and deliver this Agreement
and to perform fully Stockholder’s obligations hereunder (including the proxy
described in Section 3(b) below)). This Agreement has been duly and validly
executed and delivered by Stockholder and constitutes the legal, valid, and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally.

(c) No Conflict. The execution and delivery of this Agreement by Stockholder
does not, and the consummation of the transactions contemplated hereby and the
compliance with the provisions hereof will not, conflict with or violate any Law
applicable to Stockholder or result in any breach of or violation of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration, or cancellation of, or result in the creation of any
Lien on any of the Shares pursuant to, any agreement or other instrument or
obligation binding upon Stockholder or any of the Shares.

(d) No Consents. No consent, approval, Order, or authorization of, or
registration, declaration, or filing with, any Governmental Authority or any
other Person on the part of Stockholder is required in connection with the valid
execution and delivery of this Agreement. No consent of Stockholder’s spouse is
necessary under any “community property” or other laws in order for Stockholder
to enter into and perform its obligations under this Agreement.

(e) No Litigation. There is no action, suit, investigation, or proceeding
(whether judicial, arbitral, administrative, or other) (each an “Action”)
pending against, or, to the knowledge of Stockholder, threatened against or
affecting, Stockholder that could reasonably be expected to materially impair or
materially adversely affect the ability of Stockholder to perform Stockholder’s
obligations hereunder or to consummate the transactions contemplated by this
Agreement on a timely basis.

3. AGREEMENT TO VOTE SHARES; IRREVOCABLE PROXY.

(a) Agreement to Vote and Approve. Stockholder irrevocably and unconditionally
agrees during the term of this Agreement, at any annual or special meeting of
REIT I called with respect to the following matters, and at every adjournment or
postponement thereof, and on every action or approval by written consent or
consents of the REIT I stockholders with respect to any of the following
matters, to vote or cause the holder of record to vote the Shares in favor of
(1) the Merger Agreement and the Merger and the other transactions contemplated
by the Merger Agreement, and (2) any proposal to adjourn or postpone such
meeting of stockholders of REIT I to a later date if there are not sufficient
votes to approve the Merger.

 

3



--------------------------------------------------------------------------------

(b) Irrevocable Proxy. Stockholder hereby appoints REIT II and any designee of
REIT II, and each of them individually, until the Expiration Time (at which time
this proxy shall automatically be revoked), its proxies and attorneys-in-fact,
with full power of substitution and resubstitution, to vote or act by written
consent during the term of this Agreement with respect to the Shares in
accordance with Section 3(a). This proxy and power of attorney is given to
secure the performance of the duties of Stockholder under this Agreement.
Stockholder shall take such further action or execute such other instruments as
may be necessary to effectuate the intent of this proxy. This proxy and power of
attorney granted by Stockholder shall be irrevocable during the term of this
Agreement, shall be deemed to be coupled with an interest sufficient in law to
support an irrevocable proxy, and shall revoke any and all prior proxies granted
by Stockholder with respect to the Shares. The power of attorney granted by
Stockholder herein is a durable power of attorney and shall survive the
bankruptcy, death, or incapacity of Stockholder. The proxy and power of attorney
granted hereunder shall terminate upon the termination of this Agreement.

4. NO VOTING TRUSTS OR OTHER ARRANGEMENT.

Stockholder agrees that during the term of this Agreement Stockholder will not,
and will not permit any entity under Stockholder’s control to, deposit any of
the Shares in a voting trust, grant any proxies with respect to the Shares, or
subject any of the Shares to any arrangement with respect to the voting of the
Shares other than agreements entered into with REIT II.

5. TRANSFER AND ENCUMBRANCE.

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge, convey
any legal or Beneficial Ownership interest in or otherwise dispose of (by merger
(including by conversion into securities or other consideration), by tendering
into any tender or exchange offer, by testamentary disposition, by operation of
Law, or otherwise), or encumber (“Transfer”) any of the Shares or enter into any
contract, option, or other agreement with respect to, or consent to, a Transfer
of, any of the Shares or Stockholder’s voting or economic interest therein. Any
attempted Transfer of Shares or any interest therein in violation of this
Section 5 shall be null and void. This Section 5 shall not prohibit a Transfer
of the Shares by Stockholder to any member of Stockholder’s immediate family, or
to a trust for the benefit of Stockholder or any member of Stockholder’s
immediate family, or upon the death of Stockholder; provided, that a Transfer
referred to in this sentence shall be permitted only if, as a precondition to
such Transfer, the transferee agrees in a writing, reasonably satisfactory in
form and substance to REIT II, to be bound by all of the terms of this
Agreement.

6. ADDITIONAL SHARES.

Stockholder agrees that all shares of REIT I Convertible Stock that Stockholder
purchases, acquires the right to vote, or otherwise acquires Beneficial
Ownership of after the execution of this Agreement and prior to the Expiration
Time shall be subject to the terms and conditions of this Agreement and shall
constitute Shares for all purposes of this Agreement. In the event of any stock
split, stock dividend, merger, reorganization, recapitalization,
reclassification, combination, exchange of shares, or the like of the capital
stock of REIT I affecting the Shares, the terms of this Agreement shall apply to
the resulting securities and such resulting securities shall be deemed to be
“Shares” for all purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

7. TERMINATION.

This Agreement shall terminate upon the earliest to occur of (the “Expiration
Time”): (a) the REIT Merger Effective Time; (b) the date on which the Merger
Agreement is terminated in accordance with its terms; and (c) the termination of
this Agreement by mutual written consent of the Parties. Nothing in this
Section 7 shall relieve or otherwise limit the liability of any Party for any
intentional breach of this Agreement prior to such termination.

8. NO SOLICITATION.

Stockholder shall not, and shall use it reasonable best efforts to cause its
Affiliates and Representatives not to, take any action that would be in
violation of Section 7.3 of the Merger Agreement if such action were taken by
REIT I or a Representative thereof.

9. NO AGREEMENT AS DIRECTOR OR OFFICER.

Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of REIT I or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
stockholder’s capacity as such a director or officer, including in exercising
rights under the Merger Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement; or (b) will be construed to prohibit, limit,
or restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director to REIT I or its stockholders.

10. FURTHER ASSURANCES.

Stockholder agrees, from time to time, and without additional consideration, to
execute and deliver such additional proxies, documents, and other instruments
and to take all such further action as REIT II may reasonably request to
consummate and make effective the transactions contemplated by this Agreement.

11. STOP TRANSFER INSTRUCTIONS.

At all times commencing with the execution and delivery of this Agreement and
continuing until the Expiration Time, in furtherance of this Agreement,
Stockholder hereby authorizes REIT I or its counsel to notify REIT I’s transfer
agent that there is a stop transfer order with respect to all of the Shares (and
that this Agreement places limits on the voting and transfer of the Shares),
subject to the provisions hereof and provided that any such stop transfer order
and notice will immediately be withdrawn and terminated by REIT I following the
Expiration Time.

 

5



--------------------------------------------------------------------------------

12. SPECIFIC PERFORMANCE.

Each Party hereto acknowledges that it will be impossible to measure in money
the damage to the other Party if a Party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other Party will not have an
adequate remedy at Law or damages. Accordingly, each Party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at Law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other Party has an adequate remedy
at Law. Each Party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
Party’s seeking or obtaining such equitable relief.

13. ENTIRE AGREEMENT.

This Agreement supersedes all prior agreements, written or oral, between the
Parties hereto with respect to the subject matter hereof and contains the entire
agreement between the Parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
Parties hereto. No waiver of any provisions hereof by either Party shall be
deemed a waiver of any other provisions hereof by such Party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such Party.

14. NOTICES.

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or email of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 14):

If to REIT II:

The Special Committee of the Board of Directors

Resource Real Estate Opportunity REIT II, Inc.

1845 Walnut Street, 17th Fl, Philadelphia, PA 19103

Attn: Gary Lichtenstein, Chair

Email: gslick180@aol.com

 

6



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Morrison and Foerster, LLP

3500 Lenox Road, N.E., Suite 1500

Atlanta, GA 30326

Attn: Heath D. Linsky

Email: hlinsky@mofo.com

DLA Piper LLP (US)

4141 Parklake Ave., Suite 300

Raleigh, NC 27612

Attn: Robert H. Bergdolt

Email: robert.bergdolt@us.dlapiper.com

If to Stockholder:

[NAME]

[MAILING ADDRESS]

Attention: [NAME]

Fax: [NUMBER]

Email: [EMAIL ADDRESS]

Copy to:

[COUNSEL’S NAME]

[MAILING ADDRESS]

Attention: [NAME]

Fax: [NUMBER]

Email: [EMAIL ADDRESS]

15. Miscellaneous.

(a) Governing Law. This Agreement, and all claims or causes of actions (whether
at Law, in contract or in tort) that may be based upon, arise out of or related
to this Agreement or the negotiation, execution or performance of this
Agreement, shall be governed by, and construed in accordance with, the laws of
the State of Maryland without giving effect to its conflicts of laws principles
(whether the State of Maryland or any other jurisdiction that would cause the
application of the Laws of any jurisdiction other than the State of Maryland).

(b) Submission to Jurisdiction. All disputes arising out of or relating to this
Agreement shall be heard and determined exclusively in any Maryland state or
federal court. Each of the Parties hereby irrevocably and unconditionally
(i) submits to the exclusive jurisdiction of any such Maryland state or federal
court, for the purpose of any dispute arising out of or relating to this
Agreement brought by any Party, (ii) agrees not to commence any such dispute
except in such courts, (iii) agrees that any claim in respect of any such
dispute may be heard and determined in any such Maryland state or federal

 

7



--------------------------------------------------------------------------------

court, (iv) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
such dispute, (v) waives, to the fullest extent permitted by Law, the defense of
an inconvenient forum to the maintenance of such dispute and (vi) agrees, with
respect to any Action filed in a Maryland state court, to jointly request an
assignment to the Maryland Business and Technology Case Management Program. Each
of the Parties agrees that a final judgment in any such dispute shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each Party irrevocably consents to service
of process in the manner provided for notices in this Section 14 of this
Agreement. Nothing in this Agreement will affect the right of any Party to serve
process in any other manner permitted by Law.

(c) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A DISPUTE; (B) SUCH PARTY HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND
(D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15(C).

(d) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such cost or expense, whether or not the
Merger is consummated.

(e) Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

(g) Section Headings. All section headings herein are for convenience of
reference only and are not part of this Agreement, and no construction or
reference shall be derived therefrom.

(h) Assignment. Neither Party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party hereto, except that REIT II may assign, in its sole discretion, all or any
of its rights, interests and obligations hereunder to any of its Affiliates.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the Parties and their respective permitted
successors and assigns. Any assignment contrary to the provisions of this
Section 15(h) shall be null and void.

(i) No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the Parties and their
respective successors and permitted assigns any legal or equitable right,
benefit, or remedy of any nature under or by reason of this Agreement.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

RESOURCE REAL ESTATE OPPORTUNITY REIT II, INC., a Maryland corporation By:  

/s/ Shelle Weisbaum

  Shelle Weisbaum   Chief Legal Officer ALAN F. FELDMAN

/s/ Alan F. Feldman

[Signature page to Voting Agreement – REIT II and Feldman]

 

10